DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

As the arguments are directed to the newly added amendments, the Examiner will address the new limitations in the Response to Arguments section below.

Response to Amendment

Claims 2, 5, and 7 have been cancelled.
Claims 1, 8, and 9 have been amended.
Claims 10 and 11 have been added.
Claims 1, 3, 4, 6, and 8-11 are pending.

Specification

In light of the Applicant’s amendment, the previous objection to the Abstract is withdrawn.
Claim Rejections - 35 USC § 112

The previous rejection of claim 2 has been rendered moot in light of its cancellation.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,387,639 to Jeon et al. (hereinafter Jeon) in view of US PG Pub. No. 2015/0073571 to Basulto et al. (hereinafter Basulto).

As to claims 1 and 9, Jeon teaches:
a.	A requesting unit configured to send, to the authorization server, a request for a token for usage of a service provided by the resource server, wherein the request includes an expiration time generated based on a time of the information processing apparatus or time information received from the authorization server (token request including a reference timestamp) (Jeon, 4:8-50). While Jeon does not use the same terminology as the limitations, it is obvious that the components and actions of Jeon are equivalent as the aim of the instant application and Jeon is the synchronization of clocks between two systems to ensure that tokens have an accurate expiry time recognized by both systems (Jeon, 2:34-52).
Jeon as modified does not expressly mention using a network time protocol server. However, in an analogous art, Basulto teaches: 
b.	An obtaining unit configured to obtain time information of the resource server via a Network Time Protocol (NTP) server using the token obtained as a response to the request (Simple Network Time Protocol (SNTP) server provides a reference time (Coordinated Universal Time (UTC) for tokens) (Basulto, [0027-0029]). 

	Jeon as modified further teaches:
c.	A correction unit configured to correct the time of the information processing apparatus based on the time information of the resource server (time correction performed, if necessary) (Jeon, 5:55-60).
d.	The correction unit is configured to repeatedly correct the time of the information processing apparatus, within a predetermined time duration and for a plurality of times, to reduce a time difference between the time of the information processing apparatus and the time information of the resource server (time correction performed, if necessary) (Jeon, 5:55-60).

As to claim 3, Jeon as modified teaches the time information of the authorization server received as a response to the request by the requesting unit is not used as information for correcting the time of the information processing apparatus (received reference timestamp is used for corrections) (Jeon, 5:1-22).

As to claim 4, Jeon as modified teaches:
a.	A setting unit configured to accept a setting related to time correction (time correction performed, if necessary) (Jeon, 5:55-60).


As to claim 6, Jeon as modified teaches the service provided by the resource server includes collection of logs recorded in association with time in the information processing apparatus (data logger records data collection and synchronization of time activities) (Basulto, [0026]).

As to claim 10, Jeon as modified teaches the NTP server is implemented in the information processing apparatus. It is settled case law that making components integral or separable is obvious to one of ordinary skill in the art (In re Larson, 340, F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

As to claim 11, Jeon as modified teaches the predetermined time duration is based on a time interval between events that the information processing apparatus records in an event log (data logger is used to determine expiration time) (Basulto, [0038-0040]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,387,639 to Jeon et al. (hereinafter Jeon) in view of US PG Pub. No. 2019/0386981 to Ramesh Kumar et al. (hereinafter Kumar).

As to claim 8, Jeon teaches:
a.	A requesting unit configured to send, to the authorization server, a request for a token for usage of a service provided by the resource server, wherein the request includes an expiration time generated based on a time of the information processing apparatus or time information received from the authorization server (request for tokens including a timestamp) (Jeon, 4:8-36). While Jeon does not use the same terminology as the limitations, it is obvious that the components and actions of Jeon are equivalent as the aim of the instant application and Jeon is the synchronization of clocks between two systems to ensure that tokens have an accurate expiry time recognized by both systems (Jeon, 2:34-52).
Jeon as modified does not expressly mention using a network time protocol server. However, in an analogous art, Basulto teaches:
b.	An obtaining unit configured to obtain time information of the resource server via a Network Time Protocol (NTP) server suing the token obtained as a response to the request (Simple Network Time Protocol (SNTP) server provides a reference time (Coordinated Universal Time (UTC) for tokens) (Basulto, [0027-0029]). 
	Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the clock correction of Jeon as 
	Jeon as modified further teaches:
c.	A correction unit configured to correct the time of the information processing apparatus based on the time information of the resource server (time correction performed, if necessary) (Jeon, 5:55-60).
d.	The correction unit is configured to repeatedly correct the time of the information processing apparatus, within a predetermined time duration and for a plurality of times, to reduce a time difference between the time of the information processing apparatus and the time information of the resource server (time correction performed, if necessary) (Jeon, 5:55-60).
d.	The authorization server (service providing apparatus) (Jeon, 2:33-52) comprises: 
Jeon as modified does not expressly mention a verification unit. However, in an analogous art, Kumar teaches:
i.	A verification unit configured to, when a request for a token for using the service provided by the resource server is accepted from the information processing apparatus, verify the request (verification of components of the request occurs) (Kumar, [0043]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the clock correction of Jeon as modified with 
Jeon as modified further teaches:
ii.	An issuing unit configured to issue the token according to a result of verification by the verification unit (token validation) (Kumar, [0055]).
iii.	When it is determined by the verification unit that a setting of the expiration time of the request included in the request is not included in a range defined based on a time of the authorization server, the issuing unit sends time information of the authorization server to the information processing apparatus (differences in timestamps are compared at the server) (Kumar, [0073-0080]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419